Judgment Supreme Court, New York County (Gregory Carro, J., at motion to controvert; Arlene Goldberg, J., at plea and sentence), rendered January 29, 2008, convicting defendant of criminal possession *407of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
Upon our in camera review of the search warrant materials, we are satisfied that there was probable cause to issue the warrant (see People v Bigelow, 66 NY2d 417, 423 [1985]), as well as compliance with the applicable procedural requirements. Concur—Tom, J.P., Andrias, Nardelli, DeGrasse and Freedman, JJ.